Citation Nr: 0946865	
Decision Date: 12/10/09    Archive Date: 12/18/09

DOCKET NO.  06-39 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1. Entitlement to service connection for a chronic low back 
disorder.

2. Entitlement to service connection for a bilateral hearing 
loss disability. 

3. Entitlement to service connection for tinnitus. 


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran served on active duty from March 1964 to May 
1968. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Jackson, 
Mississippi, Department of Veterans Affairs (VA) Regional 
Office (RO). 


FINDINGS OF FACT

1.  A chronic low back disorder, hearing loss, and tinnitus 
were not noted during service.

2.  Lumbar spine pathology, was not identified for nearly 40 
years following service and is unrelated to service.

3.  Hearing loss and tinnitus are not currently shown.


CONCLUSIONS OF LAW

1.  A chronic low back disorder was not incurred in or 
aggravated by active duty. 
38 U.S.C.A. §§ 1110, 5103(a), 5103A (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.159, 3.303 (2009).

2.  A bilateral hearing loss disability was not incurred in 
or aggravated by service, and may not be presumed to have 
been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1137, 5103(a), 5103A (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.385 (2009).

3.  Tinnitus was not incurred in or aggravated by active 
duty, and may not be presumed to have been incurred therein. 
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5103(a), 5103A 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309, 3.385 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the Veteran's 
claims folder. Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record. Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence. Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000). Therefore, the Board will summarize 
the relevant evidence where appropriate, and the analysis 
below will focus specifically on what the evidence shows, or 
fails to show.

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service. 38 
U.S.C.A. § 1110 West 2002). Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2009). 

The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case, service 
connection must be denied. Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

Low Back Disorder

Service treatment records show no findings, treatment, or 
diagnosis of a back disorder. A May 1968 separation 
examination showed clinical evaluation of the spine was 
normal. Therefore no chronic low back disorder was noted in 
service.

Post-service evidence does not reflect low back disorder 
symptomatology for many years after service discharge. 
Specifically, in a June 2004 VA outpatient treatment record, 
the Veteran reported a three-week history of lower back pain. 
An October 2004 VA outpatient treatment record showed that he 
was further evaluated for low back pain.  

At that time, he related that the pain started 30 years prior 
(dating the onset to the mid-1970s), but had gotten worse in 
the past six months. An MRI showed bulging disc and facet 
hypertrophy at multiple levels, most marked in the lower 
lumbar area. The assessment was chronic lumbago, secondary to 
degenerative disc disease and lumbar radiculopathy. 

Even assuming low back symptomatology as early as 1974, this 
would date the onset to six years after discharge. Moreover, 
the first recorded symptomatology related to a low back 
disorder was first reported some 36 years after service 
discharge. As such, the medical evidence does not reflect 
continuity of symptomatology. 

	In addition to the absence of documented post-service 
symptomatology related to low back disorder for many years, 
the evidence includes the Veteran's statements asserting 
continuity of symptoms. The Board acknowledges that lay 
evidence concerning continuity of symptoms after service, if 
credible, is ultimately competent, regardless of the lack of 
contemporaneous medical evidence. Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  
	
	In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant. See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990). 
	
	Competency of evidence differs from weight and credibility. 
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").
	
	In this case, the Veteran is competent to report symptoms 
because this requires only personal knowledge as it comes to 
him through his senses. Layno, 6 Vet. App. at 470. He has 
indicated that he had a low back disorder in service after 
lifting artillery and also as a result of a tug-a-war 
contest. He related that he continued to experience low back 
symptoms after he was discharged from service. 
	
	In determining whether statements submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498 
(1995). The Board is not required to accept an appellant's 
uncorroborated account of his active service experiences. 
Wood v. Derwinski, 1 Vet. App. 190 (1991).
	 
	In this case, the Board finds that the Veteran's reported 
history of continued symptomatology since active service, 
while competent, is nonetheless not credible. The Board 
emphasizes the multi-year gap between discharge from active 
duty service (1968) and initial reported symptoms related to 
his low back disorder (6 years by the Veteran's statements 
and 34 years documented). See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000) (lengthy period of absence of medical 
complaints for condition can be considered as a factor in 
resolving claim); see also Mense v. Derwinski, 1 Vet. App. 
354, 356 (1991) (affirming Board's denial of service 
connection where veteran failed to account for lengthy time 
period between service and initial symptoms of disability).
	
	The Board also finds it persuasive that when the Veteran 
sought to establish medical care for low back complaints, he 
did not report that his low back symptomatology was related 
to service.  He did not claim that his disorder was related 
to service until he filed his claim.  Rucker v. Brown, 10 
Vet. App. 67, 73 (1997) (statements made to physicians for 
purposes of diagnosis and treatment are exceptionally 
trustworthy because the declarant has a strong motive to tell 
the truth in order to receive proper care).
	
	The Board has weighed the Veteran's statements as to 
continuity of symptomatology and finds his current 
recollections and statements made in connection with a claim 
for benefits to be of lesser probative value. See Pond v. 
West, 12 Vet. App. 341 (1999) (although Board must take into 
consideration the veteran's statements, it may consider 
whether self-interest may be a factor in making such 
statements). Therefore, continuity has not here been 
established, either through the medical evidence or through 
his statements.
	
	Next, service connection may be granted when the evidence 
establishes a medical nexus between active duty service and 
current complaints. However, no medical professional has 
established a relationship between the Veteran's low back 
disorder and active duty service. In this case, the Board 
finds that the weight of the competent evidence does not 
attribute the Veteran's low back disorder to active duty, 
despite his contentions to the contrary. 
	
To this end, the Veteran underwent a VA examination in 
August 2009. An opinion regarding his back disorder was 
rendered and the examiner stated that there was no 
documentation of any back problems while in service. He 
indicated that any problems that the Veteran had with lifting 
of artillery shells in service would likely be associated 
with lumbar strain. The examiner also stated that there was 
no indication that his surgery after service was related by 
any occurrence or incident in service. 

	While the Veteran may have had lumbar strain in service, 
there is no medical evidence that strain causes, predisposes 
to, or accelerates the development of degenerative spine 
disease and thus a nexus could not be established between any 
event, incident, or occurrence in the service and his current 
complaints.  The August 2009 VA examination report shows that 
the examiner found that no nexus could be established between 
any event, incident, or occurrence in service and the 
Veteran's current complaints. 
	
	The Board finds that the examination was adequate for 
evaluation purposes.  Specifically, the examiner reviewed the 
claims file, interviewed the Veteran, and conducted a 
physical examination.  There is no indication that the VA 
examiner was not fully aware of the Veteran's past medical 
history or that he misstated any relevant fact.  Moreover, 
there is no contradicting medical evidence of record.  
Therefore, the Board finds the VA examiner's opinion to be of 
great probative value.
	
The Board has also considered the Veteran's statements 
asserting a nexus between his currently-diagnosed low back 
disorder and active duty service. While the Board reiterates 
that he is competent to report symptoms as they come to him 
through his senses, a low back disorder is not the type of 
disorder that a lay person can provide competent evidence on 
questions of etiology or diagnosis.  

Such competent evidence has been provided by the medical 
personnel who have examined the Veteran during the current 
appeal and by service records obtained and associated with 
the claims file. Here, the Board attaches greater probative 
weight to the clinical findings than to the Veteran's 
statements. See Cartright, 2 Vet. App. at 25.  
	
	Based on the foregoing, the Board concludes that the 
preponderance of the evidence is against the claim for 
service connection for a low back disorder. As such, the 
appeal is denied. 
	
	Hearing Loss and Tinnitus
	
In addition to the laws and regulations cited above, service 
connection for impaired hearing shall not be established 
unless hearing status meets certain pure tone and speech 
criteria. 38 C.F.R. § 3.385 (2009). For purposes of applying 
the laws administered by VA, impaired hearing will be 
considered to be a disability when the auditory threshold in 
any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 
Hertz (Hz) is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies of 500, 
1,000, 2,000, 3,000, or 4,000 Hz are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent. 38 C.F.R. § 3.385 (2009).

Further, to establish service connection for hearing loss 
disability, the Veteran is not obliged to show that his 
hearing loss was present during active military service. 
However, if there is insufficient evidence to establish that 
a claimed chronic disability was present during service, the 
evidence must establish a nexus between his current 
disability and his in-service exposure to loud noise. See 
Godfrey v. Derwinski, 2 Vet. App. 352 (1992).

Moreover, with certain enumerated disorders such as 
sensorineural hearing loss and tinnitus, service incurrence 
may be presumed if the disease is manifested to a degree of 
10 percent or more within one year after the date of 
separation from service. 38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2009).

Service treatment records show no findings, treatment, or 
diagnosis of hearing loss or tinnitus or any symptoms 
reasonably attributed thereto. The Veteran's separation 
examination showed his hearing as 15/15 in the right and left 
ear and no mention of tinnitus was noted.  Therefore no 
chronic hearing loss or tinnitus were noted in service.

	Post service evidence reflects the Veteran underwent a VA 
examination in August 2009 where he complained of hearing 
loss but denied tinnitus.  An audiometric examination was 
found to be within normal limits, bilaterally. Specifically, 
there was no auditory threshold in any frequency from 500 
hertz to 4000 hertz of 40 decibels or more and no auditory 
threshold in at least three of the frequencies between 500 
and 4000 hertz was 26 decibels or more.  Therefore, the 
evidence does not show a chronic disability related to 
hearing loss or tinnitus. 

	Service connection may only be granted for a current 
disability; when a claimed condition is not shown, there may 
be no grant of service connection. See 38 U.S.C.A. § 1110 
(West 2002); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) 
(Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability). "In the absence of proof of 
a present disability there can be no valid claim." See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 
	
The Board has also considered the Veteran's statements 
asserting a nexus between his hearing complaints and 
complaints of tinnitus and active duty service. While he is 
competent to report symptoms, he is not competent to diagnose 
a hearing loss or tinnitus. In light of the above discussion, 
the Board concludes that the preponderance of the evidence is 
against the claim for service connection for bilateral 
hearing loss and tinnitus and there is no doubt to be 
otherwise resolved. As such, the appeals are denied.
	
	In this case, there is no medical evidence of hearing loss or 
tinnitus in service, or competent lay or medical evidence 
that the Veteran presently has a hearing loss disability or 
tinnitus. Since the evidence does not show that he presently 
has the disorders, there is no basis upon which to grant 
service connection. Therefore, service connection for hearing 
loss and tinnitus is not warranted. 
	
	VCAA
	
Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits. 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide. Quartuccio v. Principi, 16 Vet. App. 183 (2002). 
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004). 

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies. See 38 U.S.C.A. § 7261(b)(2). In 
the event that a VA notice error occurs regarding the 
information or evidence necessary to substantiate a claim, VA 
bears the burden to show that the error was harmless. 
However, the appellant bears the burden of showing harm when 
not notified whether the necessary information or evidence is 
expected to be obtained by VA or provided by the appellant.  
See Shinseki v. Sanders, 556 U.S. ___ (2009). 

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability. See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006). Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded. Id. at 486. 

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the Veteran in April 2005 that fully addressed 
all notice elements and was sent prior to he initial RO 
decision in this matter. The letter informed him of what 
evidence was required to substantiate the claims and of his 
and VA's respective duties for obtaining evidence. Under 
these circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both 
timing and content.

With respect to the Dingess requirements, in July 2006, the 
RO provided the Veteran with notice of what type of 
information and evidence was needed to establish a disability 
rating, as well as notice of the type of evidence necessary 
to establish an effective date. With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to the issue on appeal. 

Therefore, adequate notice was provided to the Veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b). 

Next, VA has a duty to assist a veteran in the development of 
the claims. This duty includes assisting him or her in the 
procurement of service treatment records and other pertinent 
records, and providing an examination when necessary. See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009). 

In determining whether a medical examination should be 
provided or medical opinion obtained, there are four factors 
to consider: (1) competent evidence of a current disability 
or persistent or recurrent symptoms of a disability; (2) 
evidence establishing an in-service event, injury, or 
disease, or manifestations during the presumptive period; (3) 
an indication that the disability or symptoms may be 
associated with service; and (4) whether there otherwise is 
sufficient competent medical evidence of record to make a 
decision on the claim. 

With respect to the third factor, the types of evidence that 
"indicate" that a current disorder "may be associated" 
with service include, but are not limited to, medical 
evidence that suggests a nexus but is too equivocal or 
lacking in specificity to support a decision on the merits, 
or credible evidence of continuity of symptomatology such as 
pain or other symptoms capable of lay observation. McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the 
Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993). First, 
the RO obtained service treatment records.  Next, VA 
treatment records were submitted on behalf of the claims.  
Moreover, he underwent a VA examination in August 2009.  
Therefore, the available records and medical evidence have 
been obtained in order to make an adequate determination as 
to these claims. 

Significantly, the Veteran has not identified, and the record 
does not otherwise indicate, any additional existing evidence 
that is necessary for a fair adjudication of the claims that 
has not been obtained. Hence, no further notice or assistance 
is required to fulfill VA's duty to assist in the development 
of the claims. See  Smith v. Gober, 14 Vet. App. 227 (2000), 
aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 
15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).



	(CONTINUED ON NEXT PAGE)


ORDER

Service connection for a low back disorder is denied. 

Service connection for a bilateral hearing loss disability is 
denied. 

Service connection for tinnitus is denied. 



____________________________________________
L. HOWELL 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


